DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 4-5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites the limitation "the maximum thickness T" in lines 1-2 of the claim.  There is insufficient antecedent basis for this limitation in the claim.
The term “reduced” in claim 5 is a relative term which renders the claim indefinite. The term “reduced” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The pressure in.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nomura et al. (2012/0040499) in view of Sawada (US 5,424,250).	
Regarding claim 1, Nomura et al. discloses a method of producing a sealed structure 6, the method comprising:
A first step of preparing a substrate 3 and a curable resin composition 2 in a liquid form; and
A second step of sealing the substrate with the curable resin composition, to form a sealed body including the substrate and a cured product of the curable resin composition;
The second step including:
A printing step of printing the curable resin composition onto the substrate, to cover the substrate with a first coating film 2’ of the curable resin composition; and
A molding step of compression-molding the first coating film and the substrate together using a mold 1, to convert the first coating film into a second coating film, wherein
A ratio of a projected area S1 of the first coating film onto the substrate to a projected areas S2 of the second coating film onto the substrate: S1/S2 is 0.9 or more (see para 34 and fig. 1).

Regarding claims 2-3, Nomura et al. does not teach wherein a ratio of a maximum length L of the second coating film to a maximum thickness of the second coating fil: L/T is more than 653 or 720. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to optimize the length to thickness ratio in the method of Nomura et al. to obtain a desired thickness in the second coating film since there is no evidence of the criticality of the claimed ratio.
Regarding claim 4, Nomura et al. does not teach wherein the maximum thickness T of the second coating film is 0.4 mm or less. However, it would have bee obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to optimize the thickness of the second coating film in the method of Nomura et al. since Nomura et al. teaches that the resin applied on the substrate is adjusted to a minimum amount that is necessary for encapsulation but is not too much (para 29). 
 Regarding claim 5 Nomura et al. meets the claim limitation wherein the printing step is performed under reduced pressure since the claim is indefinite. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XUE H LIU whose telephone number is (571)270-5522. The examiner can normally be reached 1PM - 10PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on 5702721176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/X.H.L/Examiner, Art Unit 1742                                                                                                                                                                                                        
/JEFFREY M WOLLSCHLAGER/Primary Examiner, Art Unit 1742